PER CURIAM.
John Russell Wimberley, Jr., appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2000) complaint under 28 U.S.C.A. § 1915(e)(2) (West Supp.2000). We have reviewed the record and the district court’s opinion and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. Wimberley v. North Carolina, No. CA-00-946-5-BO (E.D.N.C. Jan. 11, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.